^/^S-01,07,^^,06^-3^

Lexter       Kossie#700661
William McConnell Unit
 3001 South Emily Drive
rBeeville,      Texas 78102


April 26,       2015

                                                                      COiiRTQFCRff^lMAUPPSM
Texas Court of Criminal Appeals                                               APR 29 2015
P.O. BOX 12308, Capitol Station
Austin,       Texas    78711




RE: WR NOs.          10,978-01           thru   10,978-16
       Tr.Ct.NOs.          679887-A      thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.                         In
 order for me to show that the claims I intend to raise in my
 subsequent writ are not barred by Sec 4 I am requesting the
 docket      sheet    of    all    the    writs   mentioned      above with    a   list of
 all of the claims presented in each of those application. With
 out   a    list of    all    of    the claims      I   cannot    show that the claims
 I intend to raise have not been raised before in those prior
 applications.
              Thank you for any consideration given in this matter.


                                                                  Sincerely,




  cc:File                                                         Lextss Kennon Kossie